 

 

 

 

 

AOZ45D (_Rev. 11/16) Judgment in a Criminal Case For Revocations
Sheet 1
UNITED S TATES DISTRICT CoURT
Western District of Washington
UNITED STATES OF AMERICA JU])GMENT IN A CRIlVIINAL CASE
v. (For Revocation of Probation or Supervised Release)
Belt Dailing Case Number: 2: l 7CR00261RAJ-001
USM Number: 14153-091
Nancv Tenne_v
Defendant’s Attomey
TI'[E DEFENDANT:

l”E

§ admitted guilt to violation(s)

n of the petitions dated 12/13/2018 and 2/2/2019.

 

|:] Was found in violation(s)

after denial of guilt_

 

The defendant is adjudicated guilty of these offenses:

Nature of Violation
Consuming alcohol
Consuming amphetamines

Violation Number

um.|>u.)[\)»_-

degree

Failing to attend substance abuse treatment
Failing to pay on criminal monetary penalties
Committing the crime of domestic violence assault in the fourth

M
lO/l6/2()18

lZ/l l/ZOlS
ll/9/2018
3/29/2019
2/2/2019

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

l:| The defendant has not violated condition(s)

and is discharged as to such violation(s).

It is ordered that the defendant must notify the United States attorney for this district Within 30 days of any change of name, residence,
or mailing address until all flneS, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay

restitution, the defendant must notify the court and United States Attorney of material changes in ecol*lecl circumstances
.\ th

§Zr~a\>'u rat -,u \’¢';=i,)& mo o-¢_ l
Assistant United States Attomey

  

 

   

Signatu e of Judge

Mtrict Judge

Richard A. Jones, United States
Narne and Title of Judge

H§,,~M¢__ Z‘l, ll?l‘?

Date

 

A0245D (Rev. 11/'16) Judgment in a Criminal Case For Revocations
Sheet 2 _ Imprisonment

Judgment _ Page 2 of '.7

DEFENDANT: Bert Dailing
CASE NUMBER: 2: l7CR00261RA.l-001

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
"("\§k`r Li"’) \\’\o\\ii`\»i‘j
§ The court makes the following recommendations to the Bureau of Prisons:

PLi\-c;zt\cm P¢r (:BC-` gmch `

H

The defendant is remanded to the custody of the United States Marshal.

|:l The defendant shall surrender to the United States Marshal for this district:

 

l:| at |:| a.m. l:i p.m. on
l:l as notified by the United States Marshal.

l:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
|:| before 2 p.m. on
|:| as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as folloWs:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

AOZ45D

(Re\'. ll/ 16) Judgment in a Criminal Casc For Revocations
Sheet 3 -_ Supervised Release

Judgment - Page 3 of 7

DEFENDANT : Bert Dailing
CASE NUMBER: 2:17CR00261RAJ-00]

SUPERVISED RELEASE

Upon release from imprisonment you will be on supervised release for a term of :

>__i

.°°!\)

U`l

7.

aja\+rsar~> UG> home

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

|:|
|:l

|:l

E `[he above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future substance abuse. (check g”@plicable)

You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence

of restitution (check zfqoplicable)

You must cooperate in the collection of DNA as directed by the probation officer. (check zfapplicable)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.
§ 20901, et seq.) as directed by the probation officer, the Bureau of Prisons, _or _any state sex offender registration
agency in which you reside, work, are a student, or were convicted of a qualifying offense. (checkgrqaplicable)

You must participate in an approved program for domestic violence. (check zfcpplicable)

You must complly with the standard conditions that have been adopted by this court as well as with any additional

conditions o`n t

e attached pages.

A0245D (Rev. 11/16) Judgment in a Crirnina] Case For Revocations
Sheet 3A _ Supervised Relcase

Judgment _ Page 4 of 7

DEFENDANT: Bert Dailing
CASE NUMBER: 2: l 7CR00261RAJ-001

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are im osed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition

l. You must report to th_e probation office in the federal judicial district where you are authorized to reside within 72 hours
of_ your release frorn im risonment, unless the probation officer instructs you to report to a different probation office or
within a different time ame.

2. After initially reporting to the probation office, you will receive instructions from the coui_t or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as mstructed.

3. You r_nu_st not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer. q

5. Yo_u must live at a place approved by the probation officer. If you plan to chan e wherer¥ou live or anything about your
living arrangements such as the people y_ou live with), you mus_t notify the pro ation o icer at least 10 days before the
change. If notif`ymg t e_ robation o cer in advance is not ossible due to unanticipated circumstances, you must notify
the probation officer wit in 72 hours of becoming aware o a change or expected c ange.

6. You m_ust allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the_ _
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless th_e probation officer
excuses you from doing so. If you do not have full-time employment you must try to find full-time employment, unless
the probation officer excuses-you from doing so. If you plan to chan e where you work or anything about your work
(such as our position or your job res onsibilities), you m_ust notify t_ e probation officer at least.l.() days b_efore the
change. f notifying the probation o cer at least 10 days in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware o a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

lO. You must not own, possess, or have access to a firearm, ammunition destructive device, o_r dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

ll. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

l2. If the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and fyou must comply with that instruction The probation
officer may contact the person and confirm that you have noti ied the person about the risk.

l3. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U._S._probation officer_has instructed me on the conditions specified by the_ court and has provided me with a written copy
of this judgment containing these conditions For further information regarding these conditions, see Overview of Probati`on
and Supervz'sed Release Condi`ti`ons, available at www.uscourts.gov.

Defendant’s Signature _ Date _

A0245D (Rev. 11/16) Judgment in a Criminal Case For Revocations
Sheet 3D _ Supervised Release

Judgment _ Page 5 01`7

DEFENDANT: Ber't Dailing
CASE NUMBER: 2:l7CR00261RAJ-001

SPEC_IAL CONDITIONS OF SUPERVISION

The defendant shall participate as instructed by the U.S. Probation Officer in a program approved by the probation
office for treatment of narcotic addiction, drug dependency, or substance abuse, which may include testing to
determine if defendant has reverted to the use of drugs or alcohol. The defendant shall also abstain from the use of
alcohol and/or other intoxicants during the term of supervision Defendant must contribute towards the cost of any
programs, to the extent defendant is financially able to do so, as determined by the U.S. Probation Officer. In addition
to urinalysis testing that may be a part of a formal drug treatment program, the defendant shall submit up to eight (8)
urinalysis tests per month.

The defendant shall participate as directed in a mental health program approved by the United States Probation
Office. The defendant must contribute towards the cost of any programs, to the extent the defendant is financially
able to do so, as determined by the U.S. Probation Officer.

The defendant shall participate as directed in the Moral Reconation Therapy program approved by the United States
Probation and Pretrial Services Office. The defendant must contribute towards the cost of any programs, to the extent
the defendant is financially able to do so, as determined by the U.S. Probation Officer.

The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers, computers
(as defined in 18 U.S.C.§1030(e)(l)), other electronic communications or data storage devices or media, or office,
to a search conducted by a United States probation officer, at a reasonable time and in a reasonable manner, based
upon reasonable suspicion of contraband or evidence of a violation of a condition of supervision Failure to submit
to a search may be grounds for revocation The defendant shall warn any other occupants that the premises may be
subject to searches pursuant to this condition

AOZ45D (Rev. 11;16) Judgment iii a Criminal Case For Revocations
Sheet 5 ---- Ci'irninal Monetary Penalties

 

Judgnieiit - Page 6 of 7

DEFENDANT: Bert Dailing
CASE NUMBER: 2:17CR00261RAJ-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution _'
TOTALS $ 100 $ Not applicable $ 300 $ Not applicable
l:l The determination of restitution is deferred until _. An Amended Judgment in a Crimz'nal Case (AO 245C)

will be entered after such determination

|:| The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name of Payee Total Loss"' _ Restitution Ordered Priority or Percentage

 

TOTALS $ 0.00 $ 0.00

[| Restitution amount ordered pursuant to plea agreement $

 

|:I The defendant must pay interest on restitution and a fme of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:

I:| the interest requirement is waived for the l:| fme ij restitution
|:l the interest requirement for the |] fine I:l restitution is modified as follows:

|Xi The court_finds the defendant is financially unable and is unlikely to become able to pay a fme and, accordingly, the imposition
of a fine is waived

* Justice for Victirns of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and ll3A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.

A0245D (Rev. 11/16) Judgment in a Criminal Case For Revocations
Sheet 6 _ Schedule of Pa_\'ments

Judgment _ Page 7 of 7

DEFENDANT: Bert Dailing
CASE NUMBER: 2:17CR00261RAJ-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT IS DUE IMMEDIATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During the period of imprisonment, no less than 25% of their inmate gross monthly income or 325.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Prograrn,

EI During the period of supervised release, in monthly instalhnents amounting to not less than 10% of the defendant's gross
monthly household income, to commence 30 days after release from imprisonment

l:| During the period of probation in monthly installments amounting to not less than 10% of the defendant's gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible. The
defendant must notify the Court, the United States Probation Office, and the United States Attorney's Office of any
material change in the defendant's financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the F ederal Bureau of Prisons’ Inmate Financial Responsibility Program are made to the United States District Court,
Western District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

ll Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fme interest, (6) community restitution (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

